

Exhibit 10.2
 
FOURTH AMENDMENT TO OFFICE LEASE
 
 
THIS FOURTH AMENDMENT TO OFFICE LEASE (the "Amendment") is executed effective as
of March 1, 2010 (the "Effective Date"), by and among YPI
NORTH   BELT   PORTFOLIO),   LLC   ("Landlord"),   as   landlord,   and   ENGLOBAL
CORPORATE SERVICES, INC., a Texas corporation ("Tenant").


 
Recitals


 
WHEREAS, KOLL BREN FUND V, L.P., a Delaware limited partnership ("Prior
Landlord") and Tenant previously entered into that certain Office Lease dated
March 4, 2005 (the "Original Lease"), as amended by that certain First Amendment
to Office Lease dated effective as of November 3, 2005, that certain Amended and
Restated First Amendment to Office Lease dated effective as of November 3, 2005,
that certain Second Amendment to Office Lease dated effective as of July 31,
2006, and that certain Third Amendment to Office Lease dated effective as of
April 18, 2007 (collectively, the "Lease"); and


 
WHEREAS, pursuant to the Lease, Tenant currently leases 53,788 square feet of
Rentable Area (the "Current Premises") in the building commonly known as
Bridgewood I (the "Building") located at 654 North Sam Houston Parkway East,
Houston, Texas 77060, which Current Premises consists of Suite 400 containing
33,759 square feet, as depicted on EXHIBIT A attached hereto (the "Original
Premises"), Suite 225 containing 15,367 square feet ("Suite 225 Premises"), and
Suite 200 containing 4,662 square feet ("Suite 200 Premises"); and


        WHEREAS, subject to and in accordance with this Amendment, Landlord, as
successor in interest to Prior Landlord, and Tenant desire to amend the Lease as
hereinafter provided.
 
Agreement


        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:


 
1.           Defined Terms.  Unless otherwise defined herein, each defined term
used in this Amendment has the same meaning given to such term in the Lease.


 
2.           Surrendered Space and Reduced Premises.   On or before February 28,
2010, Tenant shall vacate and cease conducting any business in all of the Suite
225 Premises EXCEPT FOR the portion of the Suite 225 Premises containing 3,018
square feet of Rentable Area (the "2009 Subleased Premises"), as depicted on
EXHIBIT B attached to this Amendment, which 2009 Subleased Premises is currently
subleased by Tenant to DYNAMIC ENGINEERING, INC. ("Subtenant") pursuant to that
certain Sublease Agreement Additional Space dated as of January 1, 2009 (the
"2009 Sublease"), executed by Tenant and Subtenant; provided, however, that
notwithstanding the foregoing, so long as Tenant does not, during the period
from March 1, 2010, through July 31, 2011, use or conduct any business in the
Surrendered Space, then Tenant


 



 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

shall be permitted to leave in place in the Surrendered Space (as herein
defined) the furniture and cubicles currently located in the Surrendered Space
(the "Stored Furniture"). The portion of the Suite 225 Premises to be vacated by
Tenant contains 12,349 square feet of Rentable Area and is depicted on EXHIBIT C
attached hereto (the "Surrendered Space"). Tenant shall, on or before February
28, 2010, deliver physical possession of the Surrendered Space to Landlord in a
broom clean condition (except for the storage of the Stored Furniture, as
aforesaid) and otherwise in the condition required under the provisions of the
Lease. Landlord reserves the right to remove the Stored Furniture from the
Surrendered Space if, during the period from March 1, 2010, through July 31,
2011, Tenant uses or conducts any business in the Surrendered Space.
Accordingly, effective as of March 1, 2010, the Premises under the Lease is
hereby decreased by the elimination of the Surrendered Space from the 53,788
square feet of Rentable Area comprising the Current Premises under the Lease,
thereby reducing the Premises to a total of 41,439 square feet of Rentable Area
(the "Reduced Premises"), which is comprised of the Original Premises
(containing 33,759 square feet of Rentable Area), the Suite 200 Premises
(containing 4,662 square feet of Rentable Area), and the 2009 Subleased Premises
as depicted on EXHIBIT B attached to this Amendment (containing 3,018 square
feet of Rentable Area). For informational purposes only, the parties hereto
acknowledge and agree that all of the Suite 200 Premises containing 4,662 square
feet of Rentable Area, as depicted on EXHIBIT D attached to this Amendment, is
currently subleased by Tenant to Subtenant pursuant to that certain Sublease
Agreement dated as of November 15, 2008, executed by Tenant and Subtenant.


 
a.           As  of
February  28,  2010,  the  Surrendered  Space  shall  be  deemed surrendered by
Tenant to Landlord, the Lease, as amended hereby, shall be deemed terminated
with respect to the Surrendered Space, and the "Premises", as defined in the
Lease, as amended hereby, shall mean and only refer to the Reduced Premises
containing 41,439 square feet of Rentable Area.    Additionally, as of March 1,
2010, all prior depictions of the Suite 225 Premises contained in the Lease are
hereby deleted in their entirety and EXHIBIT B attached to this Amendment hereby
replaces and supersedes for all purposes all such prior depictions of the Suite
225 Premises and EXHIBIT B is hereby incorporated in the Lease, as amended
hereby, by reference for all purposes in lieu of such prior depictions.


 
b.           Beginning on March 1, 2010, Tenant shall have no further claim for
the lease, use, occupancy or possession of any of the Surrendered Space, and if
Tenant fails to vacate the Surrendered Space by 11:59 p.m., Houston, Texas time,
on February 28, 2010, such failure shall constitute a material breach and
default by Tenant of the Lease, as amended hereby, whereupon, notwithstanding
anything to the contrary contained in the Lease, Landlord shall be entitled to
exercise and enforce without any notice to Tenant all of the rights and remedies
under the Lease, as amended hereby, and all applicable laws, including, but not
limited to, initiating a lawsuit or forcible detainer action to evict Tenant
from the urrendered Space; and (ii) seeking to collect all court costs and
reasonable attorneys' fees and expenses incurred by Landlord as a result of such
breach and default by Tenant of the Lease, as amended hereby.


 
3.        Extension of Lease Term as to Original Premises.  The Initial Term of
the Lease as to the entire Premises currently expires on July 31, 2031. As of
the Effective Date, the Lease Term as to the Original Premises (containing
33,759 square feet of Rentable Area) ONLY is hereby extended for an additional
period of sixty (60) months






 


 
FOURTH AMENDMENT TO OFFICE LEASE - Page 2

--------------------------------------------------------------------------------

 
Exhibit 10.2

(the "First Extended Term") commencing on August 1, 2011 (the "First Extension
Date"), and unless sooner terminated as provided in the Lease, as amended
hereby, expiring on July 31, 2016.  All references contained in the Lease to the
term  "Lease Term" and the phrase "term of this Lease" are hereby amended to
reflect such extension. On or before the First Extension Date, Tenant shall
vacate, and Tenant shall cause Subtenant to vacate, all of the Suite 200
Premises (containing 4,662 square feet of Rentable Area) and the 2009 Subleased
Premises (containing 3,018 square feet of Rentable Area), whereupon Tenant shall
deliver physical possession of the Suite 200 Premises and the 2009 Subleased
Premises to Landlord in a broom clean condition and otherwise in the condition
required under the provisions of the Lease. As of the First Extension Date, the
Suite 200 Premises and the 2009 Subleased Premises shall be deemed surrendered
by Tenant to Landlord, the Lease, as amended hereby, shall be deemed terminated
with respect to the Suite 200 Premises and the 2009 Subleased Premises, and the
"Premises", as defined in the Lease, as amended hereby, shall mean and only
refer to the Original Premises containing 33,759 square feet of Rentable Area.


 
4. Base Rent. Notwithstanding anything to the contrary contained in the Lease,
commencing as of March 1, 2010, in addition to additional rent required to be
paid by Tenant under the Lease, as amended hereby, Tenant shall pay to Landlord
the following monthly installments of Base Rent for the lease of the following
portions of the Reduced Premises:
 
a.           Suite 200 Premises.  During the portion of the Lease Term beginning
on March 1, 2010, and continuing through and including July 31, 2011, Tenant
shall pay to Landlord equal monthly installments of Base Rent, in the amount of
$5,924.63 each (i.e., $15.25 per square foot of Rentable Area per year), for the
lease of the Suite 200 Premises.
 
b.           2009  Subleased  Premises.     During the  portion  of
the  Lease  Term beginning on March 1, 2010, and continuing through and
including July 31, 2011, Tenant shall pay to Landlord equal monthly installments
of Base Rent, in the amount of $3,521.00 each (i.e., $14.00 per square foot of
Rentable Area per year), for the lease of the 2009 Subleased Premises.


        c.           Original Premises.   During the portion of the Lease Term
beginning on March 1, 2010, and continuing through and including July 31, 2016,
Tenant shall pay to Landlord the following monthly installments of Base Rent for
the lease of the Original Premises:
 
 
 
FOURTH AMENDMENT TO OFFICE LEASE - Page 3

--------------------------------------------------------------------------------

 
Exhibit 10.2

 
Portion of
Annual rate per square
Monthly installment
Lease Terms
foot of Rentable Area
of Base Rent
03/01/2010-07/31/2011
 
$15.00
$42,198.75
08/01/2011-09/30/2011
 
$15.00
   $42,198.75 *
10/01/2011-07/31/2012
 
$15.00
$42,198.75
08/01/2012-07/31/2014
 
S15.50
$43,605.38
08/01/2014-07/31/2016
 
$16.00
$45,012.00

 
 

 
*NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AMENDMENT, the
monthly installments of Base Rent ONLY as to the Original Premises ONLY during
the period of two (2) months beginning on the August 1, 2011 and ending on
September 30, 2011, shall be abated and if a breach or default by Tenant occurs
under the Lease, as amended hereby, resulting in early termination of the Lease,
as amended hereby, or the early termination of Tenant's right to possession of
the Original Premises, then Landlord shall be entitled to recover all of such
monthly installments of Base Rent that were abated as provided herein.
 

 
All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.
 
5.      Tenant's Proportionate Share of Operating Costs. During the portion of
the Lease Term beginning on March 1, 2010, and ending on July 31, 2011, Tenant's
Proportionate Share of Operating Costs for the Premises shall be amended and
stipulated to be 30.861% (i.e., 41,439 square feet of Rentable Area divided by
134,277 square feet of Rentable Area). During the portion of the Lease Term
beginning on August 1, 2011, and ending on July 31, 2016. Tenant's Proportionate
Share of Operating Costs for the Premises shall be amended and stipulated to be
25.141% (i.e., 33,759 square feet of Rentable Area divided by 134,277 square
feet of Rentable Area). During the portion of the Lease Term beginning on March
1, 2010, and ending on July 31, 2011, the Base Year for Operating Costs as to
the Suite 200 Premises and the 2009 Subleased Premises ONLY shall continue to be
calendar year 2005, as provided in the Lease. Effective as of January 1, 2010,
the Base Year for Operating Costs as to the Original Premises ONLY shall be
calendar year 2010, as provided in the Lease; provided, however, that
notwithstanding the foregoing, with respect ONLY to the Original Premises, for
the purpose only of calculating the excess if Operating Costs for the Building
and the Project for any calendar year of the Lease Term after 2010 (an
"Applicable Year") exceed the Base Operating Costs, the Operating Costs of the
Applicable Year shall not exceed the difference of (a) the sum of (i) all
Controllable Expenses (as herein defined) actually incurred during calendar year
2010 compounded at a cumulative annual rate of six percent (6%) for each
calendar year (or portion thereof) commencing with calendar year 2010 through
and including the Applicable Year; and (ii) all Non-Controllable Expenses
(defined below) incurred by Landlord during the Applicable Year; LESS (b) the
sum of all Controllable Expenses and all Non-Controllable Expenses actually
incurred by Landlord during calendar year 2010. As used in this Amendment, the
term "Controllable Expenses" means and includes all Expenses incurred by
Landlord OTHER THAN Non-Controllable Expenses. As used in this Amendment, the
term "Non-Controllable Expenses" means and includes all Real Estate Taxes,
insurance costs, expenses of snow and ice removal and utilities expenses
incurred by Landlord in connection with the Building and the Project.




FOURTH AMENDMENT TO OFFICE LEASE - Page 4
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

6.           Real Estate Taxes.  Section 3(d)(i) of the Lease is hereby amended
by adding the following provision to the end of said Section
3(d)(i):  "Notwithstanding the foregoing, as used herein, Real Estate Taxes
includes, but is not limited to, the Texas Margin tax."
 
7.           Condition of Reduced Premises.    As of the Effective Date, Tenant
currently occupies all of the Current Premises. Tenant hereby acknowledges and
agrees that (i) the Current Premises and the Building are satisfactory to Tenant
in all respects; and (ii) Tenant hereby accepts the Reduced Premises and the
Building in their present "AS IS, WHERE IS" and "WITH ALL FAULTS'" condition
with any and all faults and latent or patent defects and without relying upon
any representation or warranty (express or implied) of Landlord or any employee,
agent, contractor or representative of Landlord. Tenant acknowledges and agrees
that the  Reduced Premises and the Building are in good order and satisfactory
condition. LANDLORD HEREBY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED,
REGARDING THE CONDITION OR SUITABILITY OF THE REDUCED PREMISES OR THE BUILDING
ON THE EFFECTIVE DATE. FURTHER, TO THE EXTENT PERMITTED BY LAW, TENANT WAIVES
ANY IMPLIED WARRANTY OF SUITABILITY OR OTHER IMPLIED WARRANTIES THAT LANDLORD
WILL MAINTAIN OR REPAIR THE REDUCED PREMISES OR ITS APPURTENANCES EXCEPT AS MAY
BE CLEARLY AND EXPRESSLY PROVIDED IN THE LEASE, AS AMENDED HEREBY. Landlord has
not made, and does not make, any representations or warranties to Tenant
regarding the physical condition of the Reduced Premises or the Building. Tenant
further acknowledges and agrees that Landlord has no obligation to install or
construct any improvements or other alterations or modifications in the Reduced
Premises (or any part thereof) or to pay or reimburse Tenant for any costs or
expenses it has paid or incurred, or hereafter pays or incurs, in connection
with the installation or construction of any improvements or other alterations
or modifications to the Reduced Premises (or any part thereof).
 
8.           Parking. Effective as of March 1, 2010, the total number of parking
spaces that shall be made available by Landlord to Tenant AT NO CHARGE for
Tenant's use pursuant to the Lease, as amended hereby, shall be four (4) parking
spaces for each 1,000 square feet of Rentable Area of the Reduced Premises,
thirty-three (33) of which parking spaces shall be covered, reserved parking
spaces in locations to be designated by Landlord and the remainder of which
parking spaces shall be uncovered, unassigned and unreserved parking spaces. In
addition to the foregoing parking spaces, during the portion of the Lease Term
beginning on March 1, 2010, through July 31, 2011, Landlord shall make available
to Tenant AT NO CHARGE for Tenant's use pursuant to the Lease, as amended
hereby, seven (7) additional covered, reserved parking spaces in areas to be
designated by Landlord,
 
9.           One Renewal Option at Market.    The provisions of Addendum One
(ONE RENEWAL OPTION AT MARKET) attached to the Original Lease shall continue in
full force and effect during the First Extended Term.
 
10.         Right of First Refusal.  The provisions of Addendum Three (RIGHT OF
FIRST REFUSAL) attached to the Original Lease shall continue in full force and
effect during the First Extended Term.




FOURTH AMENDMENT TO OFFICE LEASE - Page 5
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

11.          Option to Lease Surrendered Space.   So long as no breach or
default by Tenant has occurred under the Lease, as amended hereby, Tenant shall
have the option to lease all (but not less than all) of the Surrendered Space,
as depicted on EXHIBIT C attached hereto, by delivering to Landlord no later
than July 31, 2011, irrevocable written notice executed by Tenant exercising
such option, whereupon the Lease, as amended hereby, shall be amended to add the
Surrendered Space to the Premises then being leased hereundcr.   If Tenant
timely exercises its option to lease the Surrendered Space, the terms and
conditions applicable to Tenant's lease, use and possession of the Surrendered
Space shall be identical to the terms and conditions applicable to Tenant's
lease, use and possession of the Original Premises pursuant to the Lease, as
amended hereby, including, but not limited to the Base Rent rates specified in
Paragraph 4(c) hereof and the Base Year for Operating Costs as to the
Surrendered Space shall be calendar year 2010.
 
12.          Security Deposit.  Within thirty (30) days after full execution and
delivery of this Amendment by the parties hereto, Landlord shall refund a
portion, in the amount of $17,928.17, of the Security Deposit currently being
held by Landlord under the Lease, which the parties hereto acknowledge and agree
shall thereupon reduce the remaining balance of the Security Deposit then being
held by Landlord under the Lease, as amended hereto, to $39,385.50. Landlord
reserves the right to refund such amount in the form of a credit to be applied
to the next installment of Base Rent coming due under the Lease, as amended
hereby.
 
13.          Business Hours.    As of the Effective Date, notwithstanding
anything to the contrary contained in the Lease, the term "Business Hours" shall
mean and include 8:00 a.m. to 6:00 p.m. on Business Days (as herein defined),
and from 9:00 a.m. to 1:00 p.m. on Saturdays, excluding Holidays (as herein
defined).   As used in this Amendment, (i) the term "Business Day(s)" means
Monday through Friday of each week, exclusive of Holidays; and (ii) the term
"Holidays" means New Year's Day, President's Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, the day after Thanksgiving, and Christmas
Day.   The Building has no Business Hours on Sundays.   Landlord may hereafter
designate additional Holidays that arc commonly recognized by other office
buildings in the area where the Building is located.


       14.          Satellite Dish Term.   The Satellite Dish Term (as defined
in the April 18, 2007 Third Amendment to Office Lease) is hereby extended to be
coterminous with the First Extended Term (that is, the Satellite Dish Term shall
expire on the date that the First Extended Term expires or is terminated) and
there shall continue to be no rent payable for the Satellite Dish Space
throughout the Satellite Dish Term, as extended hereby.
 
15.          Remaining Provisions.  Except and only to the extent expressly
amended by this Amendment, ail terms and provisions of the Lease shall apply to
Tenant's lease, use, occupancy and possession of the Reduced Premises during the
First Extended Term.
 
16.          Landlord's Addresses.   The notice and payment of rent addresses
for Landlord contained in the Lease are hereby deleted and the following notice
and payment of rent addresses for Landlord are hereby inserted in the Lease in
lieu thereof:




FOURTH AMENDMENT TO OFFICE LEASE - Page 6
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

Landlord's Notice Address:


YPI North Belt Portfolio, LP
650 North Sam Houston Parkway East #232
Houston, TX 77060
Attn: Property Manager
 
with a copy to:


YPI North Belt Portfolio, LP
e/o Younan Properties, Inc.
21700 Oxnard Street, 8th Floor
Woodland Hills, CA 91367
Attn: General Counsel


All payments payable under this Lease, as amended hereby, shall be delivered to
Landlord at YPI North Belt Portfolio, LLC, P. O. Box 809042, Chicago, IL
60680-9042, Attn: Property Manager, or at such other address as Landlord may
hereafter designate in writing to Tenant.


        17.          Brokers.
  PM   REALTY   GROUP   ("Landlord's   Broker")   exclusively represented
Landlord in connection with this Amendment. GRUBB & ELLIS COMMERCIAL REAL ESTATE
SERVICES ("Tenant's Broker") exclusively represented Tenant in connection with
this Amendment. Tenant hereby represents and warrants to Landlord that, except
for Tenant's Broker, no real estate broker, agent or salesperson represented
Tenant in connection with this Amendment or the First Extended Term, as provided
herein. Tenant further represents and warrants to Landlord that, except for
Landlord's Broker and Tenant's Broker, Tenant has not dealt with any real estate
broker, agent or salesperson in connection with this Amendment or the First
Extended Term, as provided herein. Tenant hereby indemnifies and holds Landlord
harmless against any claim, demand, action, cause of action, lawsuit, damages,
judgment, settlement, cost, expense or other obligation of any kind, including,
but not limited to, court costs and reasonable attorneys' fees and court costs
incurred by Landlord if Tenant's representations and warranties contained in
this Paragraph 17 are untrue or inaccurate in any respect.
 
18.          Calculation of Charges,   Landlord and Tenant agree that each
provision of the Lease,  as  amended  hereby,  for
determining  charges,  amounts  and  payments  by  Tenant (including, without
limitation, Tenant's Pro Rata Share of amount by which Basic Costs for the
applicable calendar year exceeds Basic Costs for the Base Year and the amount by
which Taxes for the applicable calendar year exceeds Taxes for the Base Year) is
commercially reasonable, and as to each such charge or amount, constitutes a
"method by which the charge is to be computed" for purposes of Section 93.012
(Assessment of Charges) of the Texas Property Code, as such section now exists
or as it may be hereafter amended or succeeded.
 
19.          Administrative Fee. During the Lease Term, if Landlord or its
property manager at Tenant's request performs any service, incurs any cost or
expense, or furnishes any goods to or for the use or benefit of Tenant, or if,
pursuant to any provision contained in the Lease, as amended hereby, Landlord or
its properly manager at its option performs, or causes to be performed, any
obligation hereundcr that Tenant failed to perform, then and in each such
instance, in addition to the amount that Tenant is thereupon obligated as a
result of the foregoing to pay or reimburse to Landlord, Tenant shall pay to
Landlord an administrative fee equal to ten percent (10%) of such amount.




FOURTH AMENDMENT TO OFFICE LEASE - Page 7
 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
20.           Tax   Protest   Waiver.       NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE LEASE, TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE
APPRAISED VALUE OF THE BUILDING OR LAND ON WHICH THE BUILDING IS LOCATED OR TO
APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS AS SET FORTH
IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE,
 
21.           DTPA Waiver.   TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE TEXAS
DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ. OF
THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS
AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT'S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.
 
22.           No Offer or Option. The submission by Landlord to Tenant of one or
more drafts of this Amendment for Tenant's review and comment does not
constitute, and shall not be deemed or construed to be, an offer, option,
commitment or agreement by Landlord to execute such draft or drafts, and such
submission does not grant or confer any rights or interests to Tenant or impose
any obligations on Landlord regardless of any reliance, change of position, or
partial performance by either Landlord or Tenant in respect of such submission.
No such drafts shall be binding or enforceable against Landlord or Tenant, it
being the intent of each of the parties hereto that this Amendment shall not be
effective, binding or enforceable against either party hereto until this
Amendment is duly executed and delivered by both Landlord and Tenant.


23.           Other.   Except as expressly set forth in this Amendment, the
Lease has not been modified or amended.   The Lease, as amended by this
Amendment, is in full force and effect. The parties hereto hereby ratify,
confirm and approve in all respects the Lease, as amended by this
Amendment.    To the best of Landlord's knowledge as of the date on which
Landlord executes this Amendment, Tenant is not in default of its obligations
under the Lease. To the best of Tenant's knowledge as of the date on which
Tenant executes this Amendment, (i) Landlord is not in default of its
obligations under the Lease; and (ii) no event has occurred that with the
passage of time, the giving of notice or both will constitute a default or
breach by Landlord of its obligations and liabilities under the Lease.  No rent
or other charges due under the Lease have been paid by Tenant in advance of the
current month.   Tenant is not entitled to any refunds, rebates, offsets or
credits with respect to any amounts heretofore paid by Tenant under the Lease.
Tenant has no claim, counterclaim or other defense to the payment of rent or
other amounts due or to become due under the Lease, as amended hereby, or the
performance of any of Tenant's other obligations under the Lease, as amended
hereby.   Tenant has not assigned the Lease or any of the right, title or
interest of the tenant under the Lease.   Except for subleases to Subtenant,
which have been consented to in writing by Landlord, Tenant has not subleased
the Current Premises or any part thereof. No person or entity other than Tenant
occupies any portion of the Current Premises. Tenant represents and warrants to
Landlord that as of the Effective Date, there are no mechanics' liens or other
liens encumbering all or any portion of the Current Premises or the Building by
virtue of any act or omission on the part of Tenant, its predecessors,
contractors, agents, employees, successors or assigns. The Lease, as amended by
this Amendment, constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes and replaces for all
purposes all prior and contemporaneous agreements and understandings, whether
oral or written, between the parties hereto and their respective successors and
permitted assigns. The Lease, as amended by this Amendment, cannot be modified
or amended, except in writing executed by both parties hereto. The Lease, as
amended by this Amendment, is governed by and will be construed and enforced in
accordance with the laws of the State of Texas. Time is of the essence in the
performance by each party of its obligations under the Lease, as amended by this
Amendment.






FOURTH AMENDMENT TO OFFICE LEASE - Page 8
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

24.           Authority.  Each agent, partner or officer executing this
Amendment on behalf of a party hereto represents and warrants to the other party
hereto that he or she is fully authorized, directed and empowered to execute and
deliver this Amendment in such capacity as the act and deed of the party on
whose behalf he or she is executing this Amendment and that all partnership,
corporate or company action requisite to such execution and delivery has been
taken by such party.
 
25.           Counterparts.    This Amendment may be executed in counterparts,
and each counterpart when fully executed and delivered by the parties hereto
will be an original instrument, but all such counterparts will constitute one
agreement.


 
(signature page follows)

 
 

 
FOURTH AMENDMENT TO OFFICE LEASE - Page 9

--------------------------------------------------------------------------------

 
Exhibit 10.2

 
IN WITNESS OF, each of Landlord and Tenant has executed this Amendment on the
date set opposite its signature below, but to be effective as of the Effective
Date.



     
LANDLORD:
 
 YPI NORTH BELT FORTFOLIO, LLC                  
Date:    03/03/2010
 
  By:     /s/ John
Cook                                                                     
        
             John Cook, Vice President      
TENANT:
 
ENGLOBAL CORPORATE SERVICES, INC.     A Texas corporation            
Date:    03/02/2010
   By:    /s/ William
A.  Coskey                                                       
 
Name:    William A.
Coskey                                                        
 
 
Its Duly authorized  
 CEO                                                          


 
 

--------------------------------------------------------------------------------

 
